(Por la corte; a propuesta del
Juez Asociado Señor Texidor.)
Radicado el récord de este caso el 18 de junio, 1929, el apelante obtuvo primeramente 3 prórrogas de un mes cada, una para presentar alegato, un nuevq término por haber ven-cido la última sin radicarlo y finalmente obtuvo dos prórro-gas, la última con carácter de final y vencedora en enero 15.. *9771930. En enero 23, 1930, el fiscal pidió la desestimación por falta de alegato que al fin radicóse antes de la vista de la mo-ción. El tribunal, al final de la resolución se expresa así:
“ .... Pon cuanto, las razones alegadas para excusar el retraso del apelante, no pueden tenerse como satisfactorias, ya que no puede serlo el heclio de que la máquina de escribir se descompuso; y en cuanto a la gravedad de la pena im-puesta no sería suficiente por sí sola,
Poe tanto, se desestima la apelación en este caso.”